MEMORANDUM **
Qi-Qian Chen, a native and citizen of the People’s Republic of China, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) denying as untimely his motion to reopen. Because the transitional rules apply, we have jurisdiction under 8 U.S.C. § 1105a(a). Socop-Gonzalez v. INS, 272 F.3d 1176, 1183 (9th Cir.2001) (en banc). We review for abuse of discretion, id. at 1187, and we deny the petition.
Because Chen filed his motion to reopen more than 90 days after he became aware that his final order of deportation had become effective, the BIA did not abuse its discretion by denying Chen’s motion as untimely. See id. at 1193-94.
*476Respondent’s motion to strike the affidavit of Chen’s counsel is granted. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.